                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AMRO ELANSARI,                               :
    Plaintiff,                               :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-3005
                                             :
PASSHE, et al.,                              :
     Defendants.                             :


                                      MEMORANDUM

ROBRENO, J.                                                                 AUGUST 26, 2019

       Plaintiff Amro Elansari filed this civil action against the PA State System of Higher

Education (“PASSHE”), and two attorneys, Michael Ferguson and Jill Fluck (misspelled Jill

Fluke in the caption). In a Memorandum and Order docketed on July 15, 2019, the Court

granted Elansari leave to proceed in forma pauperis and dismissed his Complaint with leave to

amend. (ECF Nos. 4 & 5.) Elansari returned with a Motion for Leave to File an Amended

Complaint to which he attached his Amended Complaint. (ECF No. 6.) The Court will grant the

Motion because leave to amend has already been authorized and dismiss the Amended

Complaint as legally frivolous.

I.     FACTS AND PROCEDURAL HISOTRY

       Elansari’s initial Complaint was brief and unclear. He appeared to be asserting a claims

for fraud and patent infringement based on the following allegations: (1) “FRAUD taking place

within PASSHE while receiving federal funding  students cheating to pass”; and (2) “[he]




                                                 1
invented Patent Pending System” and told the Defendants, who allegedly replied that they were

“not obliged to respect patent.” (Compl. at 6.) 1

       After granting Elansari leave to proceed in forma pauperis, the Court screened the

Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). The Court concluded that Elansari failed to

state a claim for patent infringement because he did not identify a patent that he owned or allege

how the Defendants are infringing that patent. As for Elansari’s fraud claim, the Court

concluded that it lacked an independent basis for jurisdiction because the parties are not diverse

for purposes of 28 U.S.C. § 1332(a), and observed that Elansari might lack standing to pursue

such a claim because he failed to allege an injury in fact. The Court allowed Elansari to file an

amended complaint and specifically instructed him to provide the number of the patent in

question if he was asserting a patent infringement claim.

       In his Amended Complaint, Elansari alleges that he is concerned with cheating by

university students. Specifically, he notes that websites exist to facilitate student cheating by

providing an option for students to pay someone else to write a paper for them. As a result,

Elansari is concerned that students are receiving degrees they have not earned.

       According to Elansari, his concerns caused him to create software he calls “Document

Inspector,” which allows an individual to upload a document into the program that reveals

whether there were editors of the document other than the student who handed in the work.

Elansari contacted Ferguson and Fluck, attorneys for PASSHE, to express his concerns about

student cheating and pitch his idea.




1
 The Court adopts the pagination assigned to Elansari’s filings by the CM-ECF docketing
system.
                                                    2
       In a July 10, 2018 email, which is attached as an exhibit to the Amended Complaint,

Fluck stated that she would report Elansari’s concerns to State System academic leaders. Fluck

thanked Elansari for his “offer to implement the ‘Document Inspector’ tool” but noted that the

information ascertained from the software “is readily available to any individual to access using

the ‘Properties’ function of a Word file without the need for the ‘Document Inspector’ tool.”

(ECF No. 6-3 at 11.) Fluck also noted that, as Elansari himself pointed out, other tools exist for

reviewing student work. In light of those observations, Fluck declined Elansari’s offer to

demonstrate how his product works.

       Elansari views Fluck’s email as Defendants’ admission that cheating occurs and a

statement that “they would be moving forward and did not have to credit [him] for coming to

them with this idea for system and application and process.” (ECF No. 1-1 at 5, ¶ 26.) He also

alleges that the Defendants continue to allow “this fraud”—i.e., student cheating—to take place,

“resulting in FRAUD degrees continuing to pump out semester by semester.” (Id. at 5, ¶ 27.) In

early 2019, Elansari submitted an application to the U.S. Patent and Trademark Office for a

provisional patent on his Document Inspector tool. The application is currently pending.

       Based on those allegations, Elansari asserts a patent infringement claim and a fraud

claim. Elansari asks the Court to recognize the patent infringement, to penalize the Defendants

for student cheating by revoking their federal funding, and for unspecified damages. (Id. at 9.)

II.    STANDARD OF REVIEW

       As Elansari is proceeding in forma pauperis, his Amended Complaint is subject to 28

U.S.C. § 1915(e)(2)(B)(i), which requires the Court to dismiss the Amended Complaint if,

among other things, it is frivolous. A complaint is frivolous if it “lacks an arguable basis either

in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is legally baseless if it is



                                                  3
“based on an indisputably meritless legal theory.” Deutsch v. United States, 67 F.3d 1080, 1085

(3d Cir. 1995). Courts may dismiss a lawsuit as legally frivolous when a plaintiff lacks standing

because, in those cases, there is no legal basis for the plaintiff’s claims. See Banks v. Buchanan,

336 F. App’ x 122, 123-24 (3d Cir. 2009) (per curiam); Awala v. People Who Want to Restrict

Our First Amendment Rights, 164 F. App’ x 215, 217 (3d Cir. 2005) (per curiam). Furthermore,

“[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.” Fed. R. Civ. P. 12(h)(3). As Elansari is proceeding pro se, the Court

construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       Elansari’s patent infringement claim is legally baseless. Elansari’s allegations make clear

that, although he has filed an application, he does not currently own a patent on his Document

Inspector software. Without a patent, there can be no patent infringement. See Chinsammy v.

United States, 417 F. App’x 950, 951–52 (Fed. Cir. 2011) (“Because he has never been issued a

valid patent, the Court of Federal Claims correctly dismissed his appeal for lack of

jurisdiction.”); Rooks v. Proctor & Gamble, Inc., Civ. A. No. 16-553, 2017 WL 1246354, at *2

(M.D. Ga. Apr. 4, 2017) (“Because Plaintiff has not alleged that the patent ever issued for his

R2K toothbrush system, his claims for direct patent infringement are properly DISMISSED

without prejudice.” (bold typeface removed)); Ogindo v. DeFleur, No. 07-CV-1322, 2008 WL

5105157, at *1 (N.D.N.Y. Dec. 1, 2008) (“Plaintiff concedes that no patent was issued. Inasmuch

as Plaintiff is not a patentee, he may not maintain an action for patent infringement.”); see also

Morrow v. Microsoft Corp., 499 F.3d 1332, 1339 (Fed. Cir. 2007) (explaining that “[a]

‘patentee’ is entitled to bring a ‘civil action for infringement of his patent’” and that “the

‘patentee’ includes the patentee to whom the patent was issued and the ‘successors in title to the



                                                   4
patentee’”). Furthermore, Elansari’s filing makes clear that the Defendants declined to use his

software and he believes they are not addressing student cheating, which undermine any

suggestion of infringement even if a patent had issued.

        Elansari’s fraud claim, which is based on his dissatisfaction with student cheating that

occurs in the university setting, is also legally baseless because Elansari lacks standing to bring

this claim. “[T]he irreducible constitutional minimum of standing contains three elements.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). First, the plaintiff must have suffered

an “injury in fact” that is “concrete and particularized” and “actual or imminent, not conjectural

or hypothetical.” Id. (internal quotations omitted). Second, there must be a “causal connection

between the injury and the conduct complained of” such that the injury is fairly traceable to the

defendant’ s conduct. Id. Third, it must be likely that the plaintiff’s injury will be redressed by a

favorable decision. Id. at 561. Elansari’s claim is based on a general societal concern about

student conduct that he believes the Defendants should do more to address. He has not

articulated a concrete and particularized injury traceable to Defendants’ conduct redressable by

the Court. 2

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Elansari’s Motion for Leave to File an

Amended Complaint and dismiss the Amended Complaint as legally frivolous. An appropriate

Order follows.




2
  He also has not pled a basis for the Court’s jurisdiction over this claim, which arises under state
law.
                                                  5
